

Exhibit 10.2(a)
 
INSTRUMENT AMENDING
 
LYONDELL CHEMICAL COMPANY
 
SUPPLEMENTARY EXECUTIVE RETIREMENT PLAN
 


 
Lyondell Chemical Company hereby amends the Lyondell Chemical Company
Supplementary Executive Retirement Plan (“Plan”), effective as of January 1,
2008, unless otherwise indicated, as follows:
 
Section 3.2 is amended and restated in its entirety, effective as of January 1,
2005, to read as follows:


Section 3.2        Benefit Form on Change in Control


A Participant’s Supplementary Benefits or any Survivor Benefit payable on Change
in Control under Article II shall be paid as a lump sum.


Section 4.3 is amended and restated in its entirety to read as follows:


Section 4.3        Key Employees.


If  Participant is a Key Employee entitled to payment of Supplementary Benefits
due to Separation from Service, payment shall not begin until six (6) months
following the Key Employee’s Separation from Service; provided, however, that
this Section shall apply only if the Company is a corporation any stock in which
is publicly traded on an established securities market or otherwise.


Section 7.4 is amended and restated in its entirety to read as follows:


Section 7.4        Effect of Legislation.
It is intended that the provisions of the Plan satisfy the requirements of Code
Section 409A and that the Plan be operated in a manner consistent with such
requirements to the extent applicable.  Therefore, the Administrative Committee
may make adjustments to the Plan and may construe the provisions of the Plan in
accordance with the requirements of Code Section 409A.  If any Plan provision
would result in imposition of an excise tax under Code Section 409A, the terms
of Code Section 409A shall apply and that Plan provision will be reformed to
avoid the excise tax.
 
IN WITNESS WHEREOF, the undersigned, being duly authorized on behalf of the
Company, has executed this Instrument on this 3rd day December, 2007.


ATTEST:                                                                           
LYONDELL CHEMICAL COMPANY




BY:   /s/ Mindy G.
Davidson                                            BY:            /s/ Dan F.
Smith
Assistant Secretary                                                            
Dan F. Smith
Chairman, President and
Chief Executive Officer

